ACCEPTED
                                                                                            03-14-00811-CR
                                                                                                   3631318
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                      12/31/2014 3:31:17 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK




                          IN THE COURT OF APPEALS            FILED IN
                                                      3rd COURT OF APPEALS
                      FOR THE THIRD DISTRICT OF TEXAS      AUSTIN, TEXAS
                                                                    12/31/2014 3:31:17 PM
                                                                       JEFFREY D. KYLE
KARL DEAN STAHMANN,                          *                               Clerk
            Appellant                        *

v.                                           *            No. 03-14-00811-CR

THE STATE OF TEXAS                           *

               APPELLANT’S MOTION TO EXPEDITE APPEAL

TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF SAID COURT:

        In support of this Motion, Appellant would show:

     1. Appellant was placed on deferred adjudication community supervision for the

        state jail felony offense of credit card abuse.

     2. The State moved to have the trial judge enter an adjudication of guilt.

     3. Appellant was released on bail pending a hearing on the State’s motion.

     4. On December, 1, 2014, the trial judge conducted a hearing on the State’s

        motion and entered an adjudication of guilt.

     5. The trial court assessed punishment at two years confinement in a state jail

        facility BUT suspended imposition of the sentence and placed appellant on

        probation for a period of five years.

     6. The trial court ordered appellant taken into custody and he has been confined

        and he remains confined in the Comal County jail.
                                                                               Page 1 of 4
7. The determination to proceed with an adjudication of guilt on the original

   charge is reviewable on appeal. Tex. C. Crim. Proc. art 42.12, sec. 5(b).

8. On December 15, 2014, undersigned counsel filed the Motion for New Trial

   and the Defendant’s Motion for Bail Pending Determination of Motion for

   New Trial and Pending Appeal.

9. On December 15, 2014, the trial court summarily denied the Motion for Bail

   and took the Motion for New Trial under advisement. The trial court’s

   denial of bail was in violation of Article 44.04(a), Texas Code of Criminal

   Procedure which provides “[p]ending the determination of any motion for

   new trial … the defendant is entitled to be released on reasonable bail.”

10. On December 23, 2014, undersigned counsel filed a notice of appeal related to

   the determination of guilt AND the Defendant’s Notice of Appeal – Bail

   Proceeding.

11. The Defendant’s Notice of Appeal – Bail Proceeding was received in this

   Honorable Court on December 29, 2014.

12. Article 44.04(g) provides for the right of appeal from the denial of bail and

   further provides that “said appeal shall be given preference by the appellate

   court.”




                                                                         Page 2 of 4
13. The reporter’s record has been prepared and undersigned counsel has asked

   the court reporter to file same with this Honorable Court.

14. The clerk’s record has been requested by undersigned counsel and said clerk

   has been notified that this is an expedited appeal pursuant to Texas Rule of

   Appellate Procedure 31.1.

15. And Rule 31.2 provides: “[a]n appeal in … a bail proceeding will be heard at

   the earliest practicable time.”

16. Appellant moves this Honorable Court to expedite its review of this appeal

   and to set reasonable bail pending the appeal of the merits of the case, namely

   the trial court’s determination to adjudicate guilt.

                                           Respectfully submitted,




                                           __/s/ Charles F. Baird_____________
                                           CHARLES F. BAIRD
                                           TBA # 00000045
                                           BAIRD FARRELLY, PLLC
                                           2312 Western Trails Blvd, Suite 102-A
                                           Austin, TX 78745
                                           Tel: 512-804-5911
                                           Fax: 512-804-5919
                                           Email: jcfbaird@gmail.law




                                                                        Page 3 of 4
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing

document was served on Jennifer A. Tharp, Assistant District Attorney, Comal

District Attorney's Office, on December 31, 2014, via fax.



                                            __/s/ Charles F. Baird_____________
                                            CHARLES F. BAIRD




                                                                      Page 4 of 4